Bullard, J.,

delivered the opinion of the coutt.
In this case we have considered the motion for a certiorari, to complete the record, and being of opinion that it would be *84doing a vain thing, inasmuch as it is not'Jn the power of the clerk to supply the defect from documents in his office, the motion is overruled. If we were satisfied that the appellants had been without fault, and that they had been prevented by the acts of the other party from bringing up a complete record, we might think ourselves authorized to send the case back for a new trial.
A motion has also been made to dismiss the appeal, on the ground that the warrantors are not parties. We think-the agreement in the record, that this case shall first be tried as between the original parties, takes it out of the general rule, and that it was not necessary to make the warrantors parties to the appeal. The motion to dismiss is overruled.
The case must, therefore, be set down for argument, on any bill of exceptions, or matters of law apparent on the face of the record, which the appellant may assign.